               Case 5:18-cr-00258-EJD Document 589 Filed 11/20/20 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                  )   Case No. 18-CR-00258 EJD
                                                )
16           Plaintiff,                         )   ADMINISTRATIVE MOTION TO FILE
                                                )   PORTIONS OF DOCUMENTS UNDER SEAL
17      v.                                      )   AND [PROPOSED] ORDER
                                                )
18   ELIZABETH HOLMES,                          )
                                                )
19           Defendant.                         )
                                                )
20                                              )

21

22

23

24

25

26

27

28

     ADMIN. MOTION & [PROPOSED] ORDER,
     CASE NO. 18-258 EJD                       1
                 Case 5:18-cr-00258-EJD Document 589 Filed 11/20/20 Page 2 of 3




 1                       NOTICE OF MOTION AND ADMINISTRATIVE MOTION

 2          Pursuant to Local Rule of Criminal Procedure 56-1, the United States respectfully files this

 3 administrative motion for an order permitting the filing under seal of the following documents:

 4          1.       Exhibit L to the November 20, 2020 Declaration of AUSA Robert S. Leach in Support of

 5 United States’ Motions in Limine.

 6          2.       Exhibit M to the November 20, 2020 Declaration of AUSA Robert S. Leach in Support

 7 of United States’ Motions in Limine.

 8          These two exhibits include years’ worth of private and intimate messages between defendants.

 9 Although they do not appear to meet the criteria for sealing, the government out of an abundance of
10 caution is filing them under seal so that the Court may assess the propriety of sealing.

11 DATED: November 20, 2020                                      Respectfully submitted,

12                                                               STEPHANIE M. HINDS
                                                                 Attorney for the United States,
13                                                               Acting Under Authority Conferred
                                                                 By 28 U.S.C. § 515
14

15                                                               ________________________
                                                                 JEFF SCHENK
16                                                               JOHN C. BOSTIC
                                                                 ROBERT S. LEACH
17                                                               VANESSA BAEHR-JONES
                                                                 Assistant United States Attorneys
18

19

20

21

22

23

24

25

26

27

28

     ADMIN. MOTION & [PROPOSED] ORDER,
     CASE NO. 18-258 EJD                             1
                 Case 5:18-cr-00258-EJD Document 589 Filed 11/20/20 Page 3 of 3




 1
                                             PROPOSED [ORDER]
 2
            The Court, having considered the government’s Administrative Motion, hereby GRANTS the
 3
     motion and ORDERS that the following documents shall be filed under seal:
 4
            1.       Exhibit L to the November 20, 2020 Declaration of AUSA Robert S. Leach in Support of
 5
                     United States’ Motions in Limine.
 6
            2.       Exhibit M the November 20, 2020 Declaration of AUSA Robert S. Leach in Support of
 7
                     United States’ Motions in Limine.
 8

 9
            IT IS SO ORDERED.
10
     Dated: _____________________                        ___________________________________
11                                                       THE HONORABLE EDWARD J. DAVILA
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ADMIN. MOTION & [PROPOSED] ORDER,
     CASE NO. 18-258 EJD                             2
